Citation Nr: 1209669	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  95-43 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a migraine headache disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1979 to April 1980 and on active duty from December 1990 to September 1991, which includes service in Southwest Asia from January 1991 to August 1991.  In addition, she had various unverified periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 1994 rating decision of the Department of Veterans Affairs Regional Office (RO) that denied the Veteran's claim for service connection for migraine headaches. 

At the time of the April 2010 Board remand two additional issues were within the Board's jurisdiction.  Since then, entitlement to service connection for hysterectomy and entitlement to service connection for left shoulder disability were granted.  These issues are, therefore, no longer within the Board's jurisdiction.

Several times previously, in September 2000, March 2004, January 2007 and April 2010, the Board remanded this claim for further evidentiary development.  The Board sincerely regrets the delay in this longstanding claim.  Unfortunately, for the reasons set forth below, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the delay caused by this Remand. Unfortunately, after a thorough review of the instructions set forth in the January 2007 and April 2010 Remands, the Board finds that all of the actions requested therein have not been substantially completed. 

As noted previously, service connection may be established for disability resulting from injury or disease incurred in service.  Active service includes active duty, any period of Active Duty for Training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of Inactive Duty for Training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 1106 (West 2002); 38 C.F.R. § 3.6(a) (2011). 

Here, the Veteran served on ACDUTRA from November 1979 to April 1980 and on active duty from December 1990 to September 1991.  Although she has had various periods of reserve service, the specific dates of such service have been unable to be verified, despite many attempts on the part of the RO.

As noted in the Board's prior Remands with regard to the Veteran's headache claim, at the March 1980 service separation examination, the Veteran described a history of frequent or severe headaches, but no chronic disability was found at that time.  Further, at subsequent service examinations, the Veteran denied headaches.  Specifically, in a September 1993 Report of Medical History, completed one month prior to filing her claim for service connection, she denied having frequent or severe headaches.  However, at a May 1994 VA neurological evaluation, she reported having experienced headaches during the past three years.  The examiner diagnosed headaches with no neurological sequelae but did not express an opinion regarding the etiology of such headaches.  

Following that examination, the outpatient treatment notes show that the Veteran experienced a period of severe and frequent headaches between 1994 and 1999, at which time the headaches were noted to be improving with medication.  In an August 1994 office visit, the Veteran reported that she had been experiencing headaches since her time in Saudi Arabia.  In a February 1995 outpatient record, she reported having migraine headaches as a teenager but was asymptomatic for about 15 years prior to her Persian Gulf service.  By August 1996, clinical records show the diagnosis as classical migraine headaches.  

Thus, the record establishes that the Veteran had increasing headaches in approximately 1994, which she dates as starting during her period of active service in the Persian Gulf.  The record also shows that she complained of headaches in 1980, during her period of ACDUTRA, but that no chronic disorder was noted at that time.  For these reasons, the Board previously remanded this claim for an opinion as to whether the Veteran as likely as not had a preexisting chronic headache disorder, and, if so, whether that headache disorder was aggravated during a period of ACDUTRA or active duty.  

Following examination in July 2011, a VA examiner opined that it is less likely than not that the Veteran's migraine headaches began in active service or were a continuation of a headache condition occurring in active service.  The examiner did not fully address the Board's remand directives.  The July 2011 report does not contain an opinion as to whether the Veteran had a preexisting headache disorder and whether there was aggravation of that disorder during a period of active service.  Furthermore, the VA examiner specifically stated that there was "no mention of headaches" on the March 26, 1980, service treatment report.  This is inaccurate, as the Veteran herself marked "yes" on the Report of Medical History as to the question of frequent or severe headache.  Because the July 2011 VA examination report does not address the question specifically asked by the Board, and also is inaccurate in its report of the Veteran's headache history, the Board finds that a remand is unavoidable at this time.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner that conducted the July 2011 neurological examination, if available.  If that examiner is unavailable, return the claims folder to another examiner sufficiently qualified to render a neurological opinion.  If a new examination is deemed necessary to respond to the questions, one should be scheduled. 

Following review of the claims file, including the March 1980 Report of Medical History showing the Veteran's report of frequent or severe headaches, the examiner should write an addendum to the July 2011 opinion which addresses the following questions:

a. Does the evidence establish that the Veteran had a chronic headache disability that existed prior to the Veteran's period of ACDUTRA from November 1979 to April 1980? In rendering this opinion, the examiner should address the Veteran's report on a February 1995 VA outpatient record of having migraine headaches as a teenager.
b. Does the evidence clearly establish that the Veteran had a chronic headache disability that existed prior to the Veteran's period of active duty December 1990 to September 1991?  
c. If the examiner finds that a chronic headache disability pre-existed either period of service, the examiner should opine whether such pre-existing disability was permanently worsened beyond its natural progression (aggravated) by that particular period of active service.  
d. Does the Veteran's self report of having frequent or severe headaches on her Report of Medical History in March 1980 change the examiner's conclusion that current migraine headache disability less likely than not began in service or were a continuation of a headache condition occurring in active service?
e. Complete rationale should be given for all opinions reached.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

